Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/22, 07/27/22 and 02/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 is directed to a storage medium storing a program. However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments (see Paragraphs 0089, 00134 of the Specification). Paragraph 00134 of the Specification uses open ended language such as “may also be referred to” and therefore does not limit the meaning of the term “a storage medium” to only nontransitory embodiments. The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.) Claim(s) 1-6, 9, 12-17, 20 and 23 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Sato (US Pub No.: 2006/0015012A1).

With regard to Claim 1, Sato discloses an apparatus for correction of a direction to which a tool channel or a camera moves or is bent in a case where a displayed image is rotated (See endoscope 3 that has an inserting portion 3a which comprises a CCD, Paragraphs 0038-0039 and Figures 1-2. Rotate instructing switches 26, 27, and 28 of an operating remote controller 5 are pressed and then a CPU 12 controls image processing of an image pickup processing portion 8, a direction calculation processing portion 10, and a rotating-image processing portion 9 in accordance with an operating signal to rotate and display a screen 21 displayed on a screen of an LCD 4A, Figures 2, 4a-6 and Abstract. The direction calculation processing portion 10 corrects the bending direction and the image moving direction from the rotating angle of the current image based on an instruction for rotating the image and an instruction moving the image by the operating remote controller 5 under the control of the control portion 12, Paragraphs 0042-0043; Figures 4a-4c), the apparatus comprising: 
at least one memory (ROM, Paragraph 0060 and Figure 2); 
at least one processor (CPU) that executes instructions stored in the memory (The CPU 12 is operated on the program stored in the ROM, Paragraph 0060 and Figure 2) to: 
receive a directional command of a capturing direction of a camera (When the operating remote controller 5 performs the operation for instructing the image rotation, the rotating-image processing portion 9 performs predetermined image rotating processing of the image signal under the control of the control portion 12. Then, the rotating-image processing portion 9 outputs the processed signal to a monitor 4A. The direction calculation processing portion 10 corrects the bending direction and the image moving direction from the rotating angle of the current image based on an instruction for rotating the image and an instruction moving the image by the operating remote controller 5 under the control of the control portion 12, Paragraphs 0042-0043; Figures 4a-4c); 
move the capturing direction of the camera according to the received directional command (The direction processing portion 11 obtains the direction based on an operating instruction from the operating remote controller 5 and a result of calculation of the direction calculation processing portion 10, creates a control signal for bending the bending portion (not shown) of the endoscope 3 in the obtained direction, and supplies the created control signal to the driving unit 7. Therefore, the inserting-portion driving circuit 7A of the driving unit 7 drives the bending portion (not shown) of the endoscope 3 to be bent in the direction based on the supplied control signal. The direction processing portion 11 determines the amount of motion of the driving unit 7 in the bending direction, and the original information includes a joystick angle of an operating portion 5B and a bending direction corrected from the rotating angle of the current image by the direction calculation processing portion 10. In the PAN/TILT operation of the image pickup processing portion, the PAN/TILT joystick angle of the operating portion 5B and the PAN/TILT direction corrected from the rotating angle of the current image by the direction calculation processing portion 10 are outputted to the image pickup processing portion 8, Paragraphs 0044-0045); 
detect a rotation amount of a captured image displayed on a monitor, wherein the captured image is captured by the camera (The control portion 12 is electrically connected to a rotation instructing portion 5A and the operating portion 5B of the operating remote controller 5. The control portion 12 controls the processing of the rotating-image processing portion 9, the direction calculation processing portion 10, and the image pickup processing portion 8 based on the operating signals. That is, upon supplying the operating signal by the operating portion 5B, the control portion 12 controls the driving of the bending portion (not shown) and the image pickup processing portion 8 so as to execute various operations indicated by the operating signal, e.g., bending operation of the endoscope 3, the enlargement/reduction and brightness of the display image and operation for changing the image size, Paragraphs 0046-0047); and 
correct, based on the detected rotation amount, directional information corresponding to a particular directional command or directional coordinate for moving the camera (The CPU 12 determines, based on the operating signal, by using a determining area table shown in FIG. 8 arranged in the ROM 13, which direction instructing portion is pressed. Simultaneously, the CPU 12 corrects the bending direction from the rotation instructing angle of the image by using the direction calculation processing portion 10, calculates the image moving direction and the amount of image movement, and outputs the calculated result to the direction processing portion 11. The direction processing portion 11 converts the calculated result of the direction calculation processing portion 10 into a command for controlling the driving unit 7 and controls the driving of the driving unit 7, thereby bending the bending portion of the endoscope 3 so as to display, on the LCD 4A, the image in the direction corresponding to the direction instructing portion of the operator. That is, the bending operation of the bending portion of the endoscope 3 is executed in association with the touch operation of any direction instructing portion on the LCD 4A of the operator, Paragraph 0085 and Figure 8).
wherein the directional information is used for moving the capturing direction of the camera (The direction processing portion 11 converts the calculated result of the direction calculation processing portion 10 into a command for controlling the driving unit 7 and controls the driving of the driving unit 7, thereby bending the bending portion of the endoscope 3 so as to display, on the LCD 4A, the image in the direction corresponding to the direction instructing portion of the operator, Paragraphs 0085-0088).

Regarding Claim 2, Sato discloses the apparatus according to claim 1, further comprising an input device (See operating remote controller 5 that inputs instructions, Paragraph 0042; Figures 3B, 4C; Paragraphs 0042-0046).

In regard to Claim 3, Sato discloses the apparatus according to claim 1, further comprising a guide unit (See operating remote controller 5 that functions as a guide unit, Paragraph 0042; Figures 3B, 4C; Paragraphs 0042-0046).

With regard to Claim 4, Sato discloses the apparatus according to claim 1, further comprising a controller (See operating remote controller 5, Paragraph 0042; Figures 3B, 4C; Paragraphs 0042-0046).

Regarding Claim 5, Sato discloses the apparatus according to claim 1, further comprising a display (Screen 21 displayed on a LCD 4a, Figure 2; Abstract).

In regard to Claim 6, Sato discloses the apparatus according to claim 1, further comprising a rotation mechanism (The control portion 12 is electrically connected to a rotation instructing portion 5A and the operating portion 5B of the operating remote controller 5. The control portion 12 controls the processing of the rotating-image processing portion 9, the direction calculation processing portion 10, and the image pickup processing portion 8 based on the operating signals. That is, upon supplying the operating signal by the operating portion 5B, the control portion 12 controls the driving of the bending portion (not shown) and the image pickup processing portion 8 so as to execute various operations indicated by the operating signal, e.g., bending operation of the endoscope 3, the enlargement/reduction and brightness of the display image and operation for changing the image size, Paragraphs 0046-0047).

Regarding Claim 9, Sato discloses the apparatus according to claim 1, wherein the at least one processor further performs base coordinate control (Based on the determining table shown in FIG. 8, the coordinate instruction shown in FIG. 9 of the PAN/TILT coordinate is outputted to the image pickup processing portion 8. The image pickup processing portion 8 performs the PANS/TILTS operation on the image in response to the coordinate instruction, Paragraphs 0094-0095).

Method Claims 12-17 and 20 correspond to apparatus claims 1-6 and 9 above and are also rejected as discussed in the above rejection to apparatus claims 1-6 and 9. Computer program storing Claim 23 corresponds to apparatus claim 1 and method claim 12 and is also rejected as discussed in the above rejection to apparatus claim 1 (Also see Paragraphs 0060, 0091, 0132, 0134, 01360155-0159). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.) Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub No.: 2006/0015012A1) as applied to claims 1 and 12 above, and further in view of Hunter et al. (US Pub No.: 2017/0049298A1).

Regarding Claim 7, Sato discloses the apparatus according to claim 1, wherein the apparatus is an endoscope (See above rejection to claim 1). However, Sato does not explicitly teach that the apparatus is a continuum robot or a fiber optic camera. Hunter et al. teach of an apparatus that is a multi-link modular continuum robotic endoscope system, (Hunter et al. teach of robotic endoscopes that have the potential to help endoscopists position tools during procedures, to propel the endoscope to the desired position, to automate functions and to prevent perforations during procedures. Modular architecture for a continuum robotic endoscope with multiple bending segments along the length of the endoscope. Each of the segments is modular, containing a set of actuation motors that drive short cables in the continuum segments, Abstract, Paragraphs 0006-0008 and Figures 1A-1D of Hunter et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Sato to have the apparatus be a continuum robot as taught by Hunter et al., because the modular robotic endoscope can exert less force on the walls of a colon emulation path than conventional endoscopes when used in colonoscopies, Paragraphs 0005-0008 of Hunter et al.).

In regard to Claim 8, Sato does not explicitly teach of the apparatus according to claim 1, wherein the at least one processor further performs a follow-the-leader process. Hunter et al. teaches of an apparatus which performs a follow-the-leader process, 
(Hunter et al. teach of robotic endoscopes that have the potential to help endoscopists position tools during procedures, to propel the endoscope to the desired position, to automate functions and to prevent perforations during procedures. Modular architecture for a continuum robotic endoscope with multiple bending segments along the length of the endoscope. Each of the segments is modular, containing a set of actuation motors that drive short cables in the continuum segments, Abstract, Paragraphs 0006-0008 and Figures 1A-1D of Hunter et al.. 
The system thus controls coordinated bending motions between the segments to help move the endoscope along convoluted paths. This includes an uncoiling motion used for inserting the robot into the body and obtaining lateral scans of the colon walls as well as a follow-the-leader motion that traverses a path emulating the turns in a colon, Paragraphs 0008, 0068-0069, 0081 of Hunter et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Sato to have the apparatus implement a follow-the-leader process as taught by Hunter et al., because in performing the process, the modular robotic endoscope can exert less force on the walls of a colon emulation path than conventional endoscopes when used in colonoscopies, Paragraphs 0005-0008 of Hunter et al.).

Method Claims 18-19 correspond to apparatus claims 7-8 above and are also rejected as discussed in the above rejection to apparatus claims 7-8. 


5.) Claim(s) 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub No.: 2006/0015012A1) as applied to claims 1 and 12 above, and further in view of Sefati et al. (US Pub No.: 2020/0338723A1).

Regarding Claim 10, Sato does not explicitly teach of the apparatus according to claim 1, wherein the at least one processor further performs artificial intelligence or machine learning. Sefati et al. teach of a processor that performs artificial intelligence or machine learning, (Sefati et al. teach of a flexible manipulator apparatus includes an elongate flexible manipulator having a sensor, a user output device configured to provide sensory outputs to the user, and processing circuitry. The flexible manipulator may be movable to form a curve in the flexible manipulator. The processing circuitry may be configured to receive captured sensor data from the sensor during movement of the flexible manipulator, and determine a collision likelihood score based on application of the captured sensor data to a collision detection model used for position estimation. The collision detection model may be based on an empirical data training for the flexible manipulator that includes training sensor data from the sensor and training image data of positions of the flexible manipulator. The processing circuitry may be configured to control the user output device based on the collision likelihood score to provide a collision alert sensory output to the user, Abstract and Figure 1 of Sefati et al.. 
Sefati et al. teach of processing circuitry that is configured to generate the collision detection model through implementation of machine learning using a deep neural network, a gradient boosting classifier, or a linear regression model, Claim 11, Paragraph 0021; Figure 4 of Sefati et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the processor of Sato to perform machine learning as taught by Sefati et al., because it is useful in successfully detecting collisions in constrained environments when using continuum manipulators in medical applications such as, but not limited to, neurosurgery, otolaryngology, cardiac, vascular, and abdominal intervention, Paragraphs 0020-0022 of Sefati et al.).

With regard to Claim 11, Sato and Sefati et al. disclose the apparatus according to claim 10, wherein the artificial intelligence or machine learning is iterative (The processing circuitry may be configured to control the flexible manipulator to cause iterations of movement relative to the test collision object, with at least one iteration of movement involving a collision between the flexible manipulator and the test collision object. The processing circuitry may also be configured to receive sensor data sets associated with the iterations of movement of the flexible manipulator from the sensor, receive image data sets associated with the iterations of movement of the flexible manipulator from the camera, synthesize the sensor data sets with the image data sets to classify the iterations of movement into a collision class and a no collision class, and generate the collision detection model for use with the flexible manipulator for position estimation in future procedures based on the synthesized data sets and the classifications of the iterations of movement, Paragraphs 0006-0007, 0040-0045; Figure 4 of Sefati et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to have the machine learning be iterative since the data sets generated are useful in generating a collision detection model for use with the flexible manipulator for position estimation in future procedures based on the synthesized data sets and the classifications of the iterations of movement to help avoid collisions in constrained environments during medical applications, Paragraphs 0006, 0020-0022 of Sefati et al.).

Method Claims 21-22 correspond to apparatus claims 10-11 above and are also rejected as discussed in the above rejection to apparatus claims 10-11. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697